DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2013/0234903 A1) in view of Kashiwagi et al. (US 2013/0050036 A1), further in view of Heng (US 2011/0032165 A1).
As to claim 1, Kwak teaches an antenna structure (Fig. 9), comprising: 
a ground element (122, Fig. 9, “a conductive area 122, where the conductive area is preferably part of a reference ground,” [0030[), having a notch region (121, Fig. 9); 
a feeding radiation element (511, Fig. 9), having a feeding point (123, Fig. 9); 
a first radiation element (512, Fig. 9), coupled to the ground element (122, Fig. 9); 
a first capacitor (C1, Fig. 9); 
a second radiation element (515, Fig. 9), coupled to the ground element (122, Fig. 9); 
a second capacitor (C2, Fig. 9); and 
a third radiation element (513, Fig. 9), coupled to the feeding radiation element (511, Fig. 9); 
wherein the feeding radiation element, the first radiation element, the second radiation element, the third radiation element, the first capacitor, and the second capacitor are all disposed inside the notch region (121, Fig. 9) of the ground element. 

Kashiwagi teaches the first capacitor (5, Fig. 1) coupled between the feeding radiation element (portion connected to feed 22, Fig. 1) and the first radiation element (41, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the first capacitor of Kwak such that the first capacitor is coupled between the feeding radiation element and the first radiation element, as taught by Kashiwagi. One of ordinary skill in the art would have been motivated to make the modification because placing the capacitor at the end of the first radiation element closest to the feeding radiation element provides a wider bandwidth (“it is possible to expand the resonance band regardless of the position of the capacitor element 5 between the feeding terminal 22 and the stub 411. The closer to the position of the capacitor element 5 to the feeding terminal 22, in particular, the larger the band expansion effect,” [0041]).
Kwak in view of Kashiwagi does not explicitly teach the second capacitor coupled between the first radiation element and the second radiation element.
Heng teaches a capacitor (306, Fig. 14) coupled between the first radiation element (302, Fig. 14) and the second radiation element (303, Fig. 14).
It would have been obvious to one of ordinary skill in the art to modify the position of the second capacitor of Kwak in view of Kashiwagi to be coupled between the first radiation element and the second radiation element, as taught by Heng. One of ordinary skill in the art would have been motivated to make the modification in order to provide additional tuning of the frequency response (“a component 306 is connected to elements 302 and 303, providing additional tuning of the frequency response,” [0049]).
As to claim 3, Kwak teaches each of the first radiation element (512, Fig. 9) and the second radiation element (515, Fig. 9) substantially has a straight-line shape, and the first radiation element and the second radiation element are substantially parallel to each other (“An additional radiating portion 515 is connected in parallel across the first radiating portion 515, [0058]).
As to claim 4, Kwak teaches the third radiation element substantially has an L-shape (513, Fig. 9). 
As to claim 5, Kwak teaches the feeding radiation element (511, Fig. 9) has a first end and a second end, and the feeding point (123, Fig. 9) is positioned at the first end of the feeding radiation element. 
As to claim 6, Kwak teaches the first radiation element (512, Fig. 9) has a first end and a second end, the first end of the first radiation element is coupled to a first connection point on the ground element (122, Fig. 9). 
Kwak does not explicitly teach the second end of the first radiation element (512, Fig. 9) is coupled through the first capacitor (C1, Fig. 9) to the second end of the feeding radiation element (511, Fig. 9). In particular, the first capacitor (C1, Fig. 9) of Kwak is positioned within the first radiation element 512 instead of on the second end of the first radiation element.
Kashiwagi teaches the second end of the first radiation element (41, Fig. 1) is coupled through the first capacitor (5, Fig. 1) to the second end of the feeding radiation element (portion connected to feed 22, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the first capacitor of Kwak such that the second end of the first radiation element is coupled through the first capacitor to the second end of the feeding radiation element, as taught by Kashiwagi. One of 
As to claim 7, Kwak teaches the second radiation element (515, Fig. 9) has a first end and a second end, the first end of the second radiation element is coupled to a second connection point on the ground element (“An additional radiating portion 515 is connected in parallel across the first radiating portion 515, with one end connected to the switch S and the opposite end connected either to the conductor area 122 on the far side,” [0058]).
Kwak in view of Kashiwagi does not explicitly teach the second end of the second radiation element is coupled through the second capacitor to the second end of the first radiation element. 
Heng teaches the second end of the second radiation element (303, Fig. 14) is coupled through the second capacitor (306, Fig. 14) to the second end of the first radiation element (302, Fig. 14).
It would have been obvious to one of ordinary skill in the art to modify the position of the second capacitor such that the second end of the second radiation element is coupled through the second capacitor to the second end of the first radiation element, as taught by Heng. One of ordinary skill in the art would have been motivated to make the modification in order to provide additional tuning of the frequency response (“a component 306 is connected to elements 302 and 303, providing additional tuning of the frequency response,” [0049]).
As to claim 8, Kwak teaches the third radiation element (513, Fig. 9) has a first end and a second end, and the first end of the third radiation element is coupled to the second end of the feeding radiation element (511, Fig. 9). 
As to claim 9, Kwak teaches a matching radiation element (514, Fig. 9), having a first end and a second end, wherein the first end of the matching radiation element is coupled to a third connection point on the feeding radiation element (511, Fig. 9). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2013/0234903 A1) in view of Kashiwagi et al. (US 2013/0050036 A1), further in view of Heng (US 2011/0032165 A1), further in view of Lee (US 2019/0334225 A1).
As to claim 2, Kwak teaches the antenna structure covers a second frequency band from 2400 MHz to 2500 MHz, and a third frequency band from 5150 MHz to 5850 MHz (“2.4 GHz and 5 GHz,” [0025]), but does not teach a first frequency band at 1575 MHz.
Lee teaches an antenna structure covers a first frequency band at 1575 MHz (“a mid-band (e.g., 1.4 GHz to 2.2 GHz,” [0003]), a second frequency band from 2400 MHz to 2500 MHz, and a third frequency band from 5150 MHz to 5850 MHz (“2.2 Gz to 6 GHz,” [0003]).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Kwak, as modified by Kashiwagi and Heng, by providing a first frequency band at 1575 MHz. One of ordinary skill in the art would have been motivated to make the modification to provide GPS function to the device (“a GPS frequency band (e.g., 1.57 GHz),” [0047]).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 10, Kwak does not explicitly teach a first circuit element, coupled between the first end of the first radiation element and the first connection point on the ground element; a second circuit element, coupled between the first end of the second radiation element and the second connection point on the ground element; a third circuit element, coupled between the second end of the feeding radiation element and the first end of the third radiation element; a fourth circuit element, coupled between the second end of the third radiation element and a fourth connection point on the ground element; and a fifth circuit element, coupled between the second end of the matching radiation element and a fifth connection point on the ground element. 
Heng teaches:
a first circuit element (304, Fig. 14), coupled between the first end of the first radiation element (302, Fig. 14) and the first connection point on the ground element (ground symbol, Fig. 14); 
a second circuit element (305, Fig. 14), coupled between the first end of the second radiation element (303, Fig. 14) and the second connection point on the ground element (ground symbol, Fig. 14).
It would have been obvious to one of ordinary skill in the art to modify the device of Kwak by providing the first circuit element coupled between the first end of the first radiation element and the first connection point on the ground element; and a second circuit element, 
Kwak in view of Kashiwagi, further in view of Heng does not teach a third circuit element, coupled between the second end of the feeding radiation element and the first end of the third radiation element; a fourth circuit element, coupled between the second end of the third radiation element and a fourth connection point on the ground element; and a fifth circuit element, coupled between the second end of the matching radiation element and a fifth connection point on the ground element. 
 Furthermore, the modification does not appear to be obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845